 1

 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   VAUGHN H. WHITMORE,                     Case No. 2:19-cv-08755-SB-PD
12                        Plaintiff,         JUDGMENT
13             v.
14   FEDERAL BUREAU OF PRISONS,
     et al.,
15
                          Defendants.
16
17         Pursuant to the Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ADJUDGED that the Complaint and entire action is dismissed
20   without prejudice.
21
22   Dated: June 17, 2021
23
24
                                                Stanley Blumenfeld, Jr.
25                                             United States District Judge
26
27
28
